      Case 3:18-cv-01628-SB             Document 49           Filed 04/16/19    Page 1 of 3




                     UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DMSION


COLLEEN MCCORMICK and DONALD HUDSON, )                               Civil Action No.: 3: 18-cv-0 1628-SB
in~vidually and on behalf of A.H., C.H., and D.H., )
mmors,
and
                                                          ~
ANGEL HUDSON,
                              Plaintiffs,
                                                          l
                                                          )
                                                          )
               -against-                                  )
                                                          )
AEROVIAS DE MEXICO S.A. DE C.V., a foreign                )
corporation doing business in Oregon, d/b/a               )
AEROMEXICO, d/b/a AEROLITORAL DE MEXICO                   )
S.A. DB C.V., d/b/a AEROMEXICO CONNECT,                   )
                                                          )
And                                                       )
                                                          )
DELTA AIR LINES, INC., a Georgia corporation              )
doing business in Oregon,                                 )
                                                          )
                              Defendants.                 )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiffs Colleen McCormick and Donald Hudson, individually and on behalf of A.H.,

C.H., and D.H., and Angel Hudson (collectively "Plaintiffs"), and Defendant Delta Air Lines,

Inc. ("Defendant"), all in their official capacities hereafter collectively "the Parties", state as

follows:

       WHEREAS, Plaintiffs filed a complaint on September 6, 2018, alleging injuries

sustained as a result of an AeroMexico flight 2431 crash in Durango, Mexico.
      Case 3:18-cv-01628-SB             Document 49        Filed 04/16/19       Page 2 of 3




       WHEREAS, on February 27, 2019, Magistrate Beckerman issued findings and

recommendations that the District Court grant Delta's Motion for Summary Judgment and that

issue is now being subject to review by the District Court; and

      . WHEREAS Plaintiffs have elected to now proceed only against the Defendants,

AEROVIAS DE MEXICO S.A. DE C.V., d/b/a AEROMEXICO, d/b/a AEROLITORAL DE

:MEXICO S.A. DE C.V., d/b/a AEROMEXICO CONNECT.

          NOW, THEREFORE, the Parties agree and stipulate as follows:

            1.   Pursuant to F.R.C.P. 41(a)(l)(AXii}, the Parties jointly stipulate to the voluntary

dismissal of this action against Delta Air Lines, Inc. with prejudice.



       Dated: April 15, 2019

MOTLEY RICE LLC                                     MB LAW GROUP LLLP


By:   \,e p.,    .,___,__                          By~-fv
      '
Mary Schiavo (admitted Pro Hae Vice)                Jonathan M. Hoffman
mschiavo@motleyrice.com                             117 SW Taylor, Suite 200
James R. Brauchle (admitted Pro Hae Vice)           Portland, OR 97204
jbrauchle@motleyrice.com                            503-220-4277
(843)216-9000
                                                    and
Christine N. Moore, OSCB #060270
cmoore@lbblawuers.com                              CLYDE & CO US LLP
(503) 224-4100                                     Jeffrey J. Ellis
                                                   405 Lexington Avenue
                                                   New York, New York 10174
Attorneys for Plaintiff                            (212)710-3900

                                                   Attorneys for Defendant Delta Air Lines Inc.
  Case 3:18-cv-01628-SB     Document 49      Filed 04/16/19     Page 3 of 3




IT IS SO ORDERED this .l.tiA.day of__,,,4_
                                        ,_ J'--t._
                                                 l j_____,, 2019.



                               ST CIE .       CKE
                               United States Magistrate Judge
